Title: Lataque to John Adams: A Translation, 11 May 1778
From: Lataque, M. de
To: Adams, John


      
       Sir
       
        11 May 1778
       
      
      A respected family has requested me to please ask you if Mr. de Roche Fremoy is still employed in the army of General Washington. I dare hope, sir, that you will do me the honor of giving me any information you must have concerning this officer, who has not been heard of for quite some time now. I have the honor to be, with the utmost respect, your very humble and very obedient servant
      
       de Lataque
      
      
       If you honor me with a reply, please address it to Causse Rouge Street, in Bordeaux.
      
     